Citation Nr: 0004693	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for seizure 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from July 1986 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that effectuated the Board's March 
1996 decision that granted service connection for a seizure 
disorder.  The March 1996 rating decision assigned a 10 
percent rating, effective October 1989.  Subsequently, a May 
1997 rating decision increased the rating to 40 percent from 
its original effective date.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  

In February 1998, the Board remanded the case to the RO for 
additional development.  The RO, having completed as much as 
possible the developmental requests in the Board's remand, 
has returned the case for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In the February 1998 remand, the Board requested that the RO 
address the matter of a total rating by reason of individual 
unemployability due to service-connected disability (TDIU), 
as inextricably intertwined with the issue on appeal.  The 
veteran's sole service-connected disability is the seizure 
disorder.  The RO has not yet developed or adjudicated a 
claim for a total disability rating based on individual 
unemployability.

Since the Board's February 1998 remand, the Court has 
clarified the instances when issues are inextricably 
intertwined.  See Colayong v. West, No. 97-1178, slip op. 
at 18 (U.S. Vet. App. Aug. 17, 1999) (schedular rating claims 
are not inextricably intertwined with TDIU claims); see also 
Norris v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).  This issue 
will, therefore, be referred to the RO for appropriate 
action.

In a July 1999 written argument, the veteran's representative 
indicated that the veteran had additional health problems, 
aside from seizures, for which compensation should be 
granted.  The matter of additional secondary service 
connection claims, for disabilities to be specifically 
identified, is referred to the RO for appropriate action.  
Esteban v. Brown, 6 Vet. App. 259 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The evidence does not show that the veteran has had more 
than one major seizure in the previous six months or two in 
the previous year or that he averages more than 5 to 8 minor 
seizures weekly.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for seizure 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.124a, Diagnostic Code 8911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records dated in July 1988 show that the 
veteran was hospitalized for syncope.  

The veteran was afforded a VA examination in January 1990, in 
which the veteran described "blackouts."  The examiner noted 
that there was no description of petit mal, grand mal, 
psychomotor seizure or partial complex seizure phenomena.  
The veteran reported that he had shakiness at times, and the 
feelings came on suddenly.  He stated that they could occur 
for a few seconds 3-4 times per day.  The examiner recorded 
that the veteran gave no convincing account of loss of 
orientation, contact or communicating ability.  At the time, 
he was on no medication and had never been on antileptic 
drugs.  The diagnosis was no evidence of primary neurological 
or psychiatric disease found.  The veteran was referred for 
an electroencephalogram (EEG), but he failed to report for 
that testing.    

The veteran testified at a personal hearing in May 1992 that 
he was placed on medication during service for a seizure 
disorder, but that many of his service records are missing.  
He indicated that when he has blackouts, they are accompanied 
by feeling hot, shakiness and having his eyes roll back into 
his head.  He also breaks out into a cold sweat.  He then 
feels sick for about 10-15 minutes.  He described those 
episodes as occurring somewhat regularly.  

The veteran was hospitalized at a VA facility in October 1992 
following an episode when he suddenly felt diaphoretic, 
apparently went to the bathroom, and had nausea and vomiting.  
His brother then witnessed a generalized convulsion for 
approximately 2 minutes, with no tongue biting nor 
incontinence.  On admission, the veteran was asymptomatic.  
By history, it was noted that the veteran fell and struck his 
head in 1986.  Since 1987, he had 4-5 similar episodes which 
brought him to medical attention, except the nausea and 
vomiting had not usually been present; the diaphoretic 
prodrome typically had been present.  The veteran reported 
that a prior EEG and coaxial tomogram (CT) in November 1989 
was normal, and he had not been placed on anticonvulsive 
medications.  He stated that the last convulsive episode 
prior to the instant one was about one month before, but he 
had not sought medical attention.  There was intermittent 
bladder incontinence associated with these episodes.  

During hospitalization, a magnetic resonance imaging (MRI) 
was normal.  An EEG during asleep and awake cycles was 
normal.  No apparent epileptiform discharges were seen on the 
EEG.  The diagnosis was probably post-traumatic seizure.   

At the end of October 1992, VA outpatient treatment records 
show that the veteran complained of a "blackout" a week 
before.  The impression was stable seizure disorder.  VA 
outpatient treatment records of November 1992 contain a 
diagnosis of seizure disorder of uncertain cause.  An MRI was 
normal.  It was noted that since he was on medicine, he had 
only one seizure while ordinarily he would have had 3 
seizures.  

During VA examination in June 1995, the examiner noted that 
the veteran's claims file had been reviewed.  The veteran 
presented with a history of a generalized convulsion followed 
by postictal confusion for at least 10 minutes.  The veteran 
continued on medication twice daily.  He described no history 
of psychosis or cognitive loss.  Subjective complaints 
included recurring blackouts, whenever he felt "real hot."  
At those times, he got hyperhidrosis and he was told that his 
eyes roll up in his head; his breath became heavy; and he 
became shaky.  The last seizure occurred one month before.  
He was not on medication since a period of hospitalization 
one year before.  He stated that seizures occurred about once 
a month; he did not maintain a diary.  The diagnosis was 
post-traumatic seizure disorder, chronic.  

On VA neurological examination in June 1995, the history as 
noted above was repeated.  The diagnosis was post-traumatic 
seizure disorder.

VA outpatient treatment records dated in March 1996 show a 
history of seizures.  

The veteran was afforded a VA examination in April 1996, at 
which time the veteran reported having 3 seizures per month, 
on average.  He had an aura at times, recognized by distress 
in his stomach, nausea, heat flushes, and weakness, followed 
by blackouts.  He first tended to slightly hyperventilate and 
then he was told that his eyes rolled up.  He also falls 
down, with shaking arms and legs.  It was noted that he did 
not take Dilantin because of side effects, though he was 
supposed to begin again in June.  Specific evaluation 
information indicated that the seizures were principally 
grand mal.  It was noted that an EEG done in April 1996 
demonstrated cerebral dysfunction consistent with epileptic 
seizures.  The diagnosis was major motor seizures.  

A subsequent VA examination in April 1996 showed a diagnosis 
of major motor seizures by history.  

VA outpatient treatment records dated in September 1996 
indicate that the veteran reported 4-5 seizures per month, 
despite medication.  Dilantin was discontinued but the 
seizure frequency reportedly did not change.  The veteran's 
girlfriend described the spells as positive for aura of 
nausea and vomiting, with subsequent loss of consciousness 
and grunting sounds, almost consistently associated with 
twitching of the left side and occasionally all 4 
extremities.  Uprolling of the eyes was also observed as well 
as diaphoresis, but no incontinence or tongue biting.  The 
episode lasted 10-15 minutes.  It was noted that Dilantin had 
been restarted about 2 weeks before, and the veteran had only 
one aura phase which aborted spontaneously.  His girlfriend 
noticed improvement.  The veteran stated that he typically 
had seizure-free periods for 2-3 weeks even when off 
medication.  The assessment was epilepsy, probably complex 
partial.  Continued use of medication was recommended.  

Subsequent treatment records dated in September 1996 show 
that the veteran had recently started on Dilantin.  Only one 
small seizure with blackout of 2-3 minutes was noted.  The 
assessment was better-controlled seizures on medication.  In 
October 1996, it was noted that the veteran self-adjusted his 
medication to a lower dosage.  He had only a single aura and 
a single seizure since the last visit 6 weeks before.  His 
last seizure was observed by his girlfriend.  The assessment 
was epilepsy, not perfectly controlled.  Medication was to be 
slightly increased.  

VA outpatient treatment records dated in January 1997 
indicated that the veteran had not had a seizure in a month.  
The assessment was seizures, under current control.  

In his January 1997 written statement, the veteran indicated 
that he had 5-6 grand mal seizures since September 1996.  

VA outpatient treatment records dated January 24, 1997, 
indicate that the veteran was followed for seizures.  It was 
noted that the veteran had 2 general tonic-clonic seizures 
since October 1996; he also had 4-5 auras, which he 
successfully arrested with an extra dose of medication.  The 
assessment was suboptimal control with medication.  
Medication was adjusted in February 1997, secondary to 
toxicity.  

A letter dated in March 1997 from the veteran's treating 
doctor at a VA clinic indicates that the veteran was 
compliant with medication for post-traumatic convulsive 
seizures.  With medication, his seizures have been under good 
control; he had no seizures since early February 1997.  He 
was encouraged to seek employment that excluded driving or 
operating machinery.  

The RO requested that the veteran be hospitalized for a 10-
day period in order to verify the frequency of seizures.  In 
a May 1997 letter, it was noted that the veteran declined to 
be hospitalized.  

The veteran was afforded a VA examination in May 1998, and 
the examiner noted that the veteran's records were reviewed 
prior to the examination.  The examiner recorded pertinent 
history.  The veteran reported that his seizure frequency had 
been poor between January and May.  He had gone as long as a 
full month without an episode.  His medication was phenytoin, 
3 times per day.  The veteran reported that he had not taken 
his medication for about one month.  This occurred without 
seizures.  The examiner noted that the veteran's history was 
poorly organized and unstructured.  

Following review of the record, the examiner opined that the 
veteran had not maintained treatment compliance long enough 
for a judgment to be made concerning the effectiveness of 
treatment.  The examiner did not think it was possible to 
conclude what effect the treated state, assuming that the 
seizure pattern was as stated, would have on daily activity.  
It was noted that between 1986 and 1990, the veteran had but 
4 attacks and was able in that period to complete his 
military service.  There was a question as to the diagnosis 
of epilepsy since the one EEG that was abnormal was also 
uncertain.  

The examiner concluded that without having 6 months or so of 
observation with stable blood levels, it would not be 
possible to be certain of the effect of medication.  Without 
an eye witness account of the seizure via a trained observer, 
it would not be possible to be certain that the veteran 
actually had epilepsy.  The examiner further opined that the 
veteran did not really seem to have post-traumatic epilepsy 
since it ordinarily did not begin a few minutes after a 
closed head injury.  Usually, the individual seizures that 
might occur within a few minutes of injury did not give rise 
to recurrent episodes.  

With regard to a diagnosis, the examiner indicated that a 
period of hospitalization for observation would not be 
appropriate as the seizure frequency is so low that he might 
have to stay in the hospital for 4 months before a seizure 
occurred.  An EEG in June 1998 demonstrated no significant 
abnormalities during an awake and drowsy sleep cycle, with 
nasopharyngeal electrodes compromised by artifacts.  The 
veteran did not report for MRI studies that were scheduled in 
June and July 1998.  A report of contact dated in October 
1998 indicates that the veteran's mother informed the VA that 
the veteran was incarcerated about 2 months before, with an 
expected sentence of 10 years.    

Analysis

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

The Ratings Schedule provides ratings for epilepsy, for major 
and minor epileptic seizures averaging at least 1 major 
seizure per month over the last year (100 percent); averaging 
at least 1 major seizure in 3 months over the last year or 
more than 10 minor seizures weekly (80 percent); averaging at 
least 1 major seizure in 4 months over the last year or 9 to 
10 minor seizures per week (60 percent); for at least 1 major 
seizure in the last 6 months or 2 in the last year or 
averaging at least 5 to 8 minor seizures weekly (40 percent); 
for at least 1 major seizure in the last 2 years or at least 
2 minor seizures in the last 6 months (20 percent); or for a 
confirmed diagnosis of epilepsy with a history of seizures 
(10 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8911 
(1999).  It is noted that a major seizure is characterized by 
generalized tonic-clonic convulsion with unconsciousness, and 
that a minor seizure consisted of a brief interruption of 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  Id.

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (1999).  

In the instant appeal, the Board does not find that a rating 
in excess of 40 percent for seizure disorder is warranted.  
Initially, a review of the record discloses that the 
frequency of the seizures does not justify a higher 
evaluation.  For an increased rating, the evidence must show 
9-10 minor seizures per week.  In this case, the initial 
post-service VA examination revealed no description befitting 
petit mal, grand mal, psychomotor seizure or partial complex 
seizure phenomena.  Subsequently, when episodes of seizure 
activity were reported in October 1992 treatment records, it 
was noted that the veteran had 4-5 episodes in addition to 
the October 1992 incident from the period between 1987 and 
1992.  Similarly, the medical reports as well as the 
veteran's testimony and statements do not indicate minor 
seizures from 9-10 times per week.  In the absence of such 
frequency of minor seizures, a rating in excess of 40 percent 
is not warranted under Diagnostic Code 8911.  

The veteran has contended that he also has major seizures for 
which an increased evaluation is justified.  The Board notes 
that on VA examination in April 1996, the diagnosis was major 
motor seizures.  With treatment in September 1996, the 
veteran's girlfriend described how the veteran lost 
consciousness during his spells.  Such description is 
consistent with the definition of a major seizure.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911, Note (1).  January 1997 
treatment records note that the veteran had 2 general tonic-
clonic seizures.    

A grand mal epilepsy is an older term for epilepsy 
characterized by generalized tonic-clonic seizures.  
STEDMAN'S MEDICAL DICTIONARY 584 (26th Ed. 1995).  This 
citation is provided purely for definitional purposes to aid 
in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 
148 (1995), Traut v. Brown 
6 Vet. App. 181 (1994).  Use in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  

Despite this reference to major seizures, the Board notes 
that the characterization is based on a description provided 
by the veteran, not on first hand observation/verification by 
a physician.  See 38 C.F.R. §  4.121.  Similarly, the May 
1998 VA examiner opined that without an eye witness account 
of the seizure via a trained observer, it would not be 
possible to be certain that the veteran actually had 
epilepsy.  Accordingly, the Board finds that the reports of 
grand mal seizures in the aforementioned records are of low 
probative value since they were not based on professional 
observation/verification and because there is also a 
professional assessment that questions that characterization.  

Further, the veteran was provided the opportunity for a 
period of observation for purposes of verification, but a May 
1997 letter indicates that the veteran declined the 
opportunity.  Additionally, he did not attend the request for 
MRI studies in June and July 1998.  The duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Id.  Consequently, the Board does not find that 
competent and probative evidence has been submitted that 
reflects that the veteran has had major seizures to the 
required extent for a rating in excess of 40 percent under 
Diagnostic Code 8911.  

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence with regard to the 
pertinent criteria.  Additionally, for the reasons discussed 
below, a rating higher than 40 percent is not warranted at 
any time after service separation, and the Board finds that 
the 40 percent rating properly commences as of the grant of 
service connection, October 25, 1989.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  With respect to a claim for an 
extraschedular evaluation, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. 

In this case, the veteran was provided with the text of the 
criteria for an extraschedular rating in the Statement of the 
Case (SOC) of February 1997.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's seizure 
disorder is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  Hence, no 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits, or 
the Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation for a seizure 
disorder.        

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a higher rating. 


ORDER

Entitlement to a rating in excess of 40 percent for seizure 
disorder is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

